IN THE SUPREME COURT OF THE STATE OF NEVADA


                WELLS FARGO BANK, N.A.,                              No. 67873
                Appellant,
                vs.                                                                FILED
                PREMIER ONE HOLDINGS, INC., A
                NEVADA CORPORATION,                                                 JUN 22 2016
                Respondent.                                                                             Nu
                                                                                                   mEEMeo
                                                                                              L INECI
                                                                                   TRACIE 15..pR


                                                                              I,              at
                                ORDER OF REVERSAL AND REMAND

                           This is an appeal from a district court order granting a motion
                for summary judgment in a quiet title action. Eighth Judicial District
                Court, Clark County; Adriana Escobar, Judge.
                           Appellant Wells Fargo Bank, N.A.'s predecessor in interest
                loaned a home buyer $213,396, which was secured by a deed of trust. The
                property was also subject to homeowners' association (HOA) assessments.
                The homeowner defaulted on his HOA assessments, and the HOA
                foreclosed on its lien. Respondent Premier One Holdings, Inc. purchased
                the property at the resultant foreclosure sale. Approximately three
                months later, Premier One quitclaimed the property to Valladolid, LLC,
                its subsidiary, and then brought an action in the district court to quiet
                title. Wells Fargo moved to dismiss, and Premier One countermoved for
                summary judgment. After the complaint was filed but before the district
                court ruled on Wells Fargo's motion, Valladolid quitclaimed the property
                back to Premier One. The district court denied Wells Fargo's motion to
                dismiss and granted Premier One's motion for summary judgment,
                concluding that, "[b]ased on the holding in SFR [Investments Pool 1, LLC]
                v. U.S. Bank[, N.A.],      [130 Nev., Adv. Op. 75, 334 P.3d 408

SUPREME COURT
     OF
   NEVADA


            e
(0) 1947A
                                                                                       5S-1
                (2014)1 . .. there are no genuine issues of material fact in dispute." Wells
                Fargo appeals the granting of summary judgment, arguing that Premier
                One did not have standing to file the complaint because it did not have
                title to the property when the complaint was filed and that summary
                judgment should not have been granted.
                            "Standing is a question of law reviewed de novo." Arguello v.
                Sunset Station, Inc., 127 Nev. 365, 368, 252 P.3d 206, 208 (2011). Because
                Valladolid owned the property at the time the complaint was filed,
                Valladolid was the real party in interest.   See Szilagyi v. Testa, 99 Nev.
834, 838, 673 P.2d 495, 498 (1983) ("A 'real party in interest' under NRCP
                17(a) is one who possesses the right to enforce the claim and has a
                significant interest in the litigation." (footnote omitted)). However, the
                property was transferred back to Premier One prior to any ruling by the
                district court, making it the real party in interest. As such, because there
                are no res judicata issues, we conclude that Premier One had standing to
                file the complaint.   See Easton Bus. Opportunities, Inc. v. Town Exec.
                Suites—E. Marketplace, LLC, 126 Nev. 119, 125-26, 230 P.3d 827, 831
                (2010) (explaining that the 1971 amendments to NRCP 17(a) were made
                in order to conform to Federal Rule of Civil Procedure (FRCP) 17(a)'s
                amendments, which were made "to insure generally that the judgment
                will have its proper effect as res judicata" (quoting FRCP 17(a) advisory
                committee's note to 1966 amendment).
                            We now turn to the motion for summary judgment. "This
                court reviews a district court's grant of summary judgment de novo . . . .
                Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                Summary judgment is appropriate when no genuine issue of material fact



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I047A
                remains and the moving party is entitled to judgment as a matter of law.
                Id.
                            The district court based its conclusion that Premier One was
                entitled to summary judgment on our holding in SFR Investments Pool 1,
                LLC v. U.S. Bank, N.A.,     130 Nev., Adv. Op. 75, 334 P.3d 408 (2014). In
                SFR, we primarily decided two issues: whether an HOA superpriority lien
                foreclosure extinguishes a first deed of trust, and whether it can be
                foreclosed nonjudicially.   Id. at 409.   SFR did not resolve all disputes
                surrounding an HOA superpriority lien foreclosure including, for instance,
                and as appears to be at issue here, commercial reasonableness. Therefore,
                we conclude that it was improper for the district court to grant summary
                judgment based solely on SFR.
                            Although Premier One asserted at oral argument that Wells
                Fargo needed to submit affidavits on the commercial reasonableness of the
                sale to overcome summary judgment, this argument was not raised before
                the district court or in its appellate brief. Premier One's attempt to
                broaden its argument during oral argument was improper.         See State ex
                rel. Dep't of Highways v. Pinson, 65 Nev. 510, 530, 199 P.2d 631, 641
                (1948) ("The parties, in oral argument, are confined to issues or matters
                properly before the court, and we can consider nothing else, and, certainly,
                cannot give heed to any ground not based upon facts appearing in the
                record on appeal or disclosed in the motion papers."). We address this
                argument, however, because it is belied by the record on appeal.
                            The burden on the nonmoving party to "set forth specific facts
                [by affidavit or otherwise] demonstrating the existence of a genuine issue
                for trial" only applies if the moving party has properly supported its
                motion for summary judgment as required by NRCP 56.         Wood, 121 Nev.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                at 731-32, 121 P.3d at 1031 (internal quotation marks omitted); see also
                Maine v. Stewart, 109 Nev. 721, 727, 857 P.2d 755, 759 (1993). Premier
                One's motion for summary judgment was limited to two arguments: (1)
                SFR disposes of all the issues presented in this case, and (2) Wells Fargo
                lacks standing to argue the commercial reasonableness of the sale.
                Because Premier One's motion for summary judgment was limited to these
                two seemingly meritless arguments, Wells Fargo would have been relieved
                of its obligation to "demonstrat[e] the existence of a genuine issue for
                trial." Id.
                              Accordingly, we ORDER the judgment of the district court
                REVERSED AND REMAND this matter to the district court for
                proceedings consistent with this order.'




                                                               itati
                                                   Hardesty



                                                   Saitta



                                                   Pickering




                      'Because we reverse this matter on summary judgment grounds, we
                do not reach the constitutional arguments.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                   cc: Hon. Adriana Escobar, District Judge
                        Janet Trost, Settlement Judge
                        Snell & Wilmer, LLP/Tucson
                        Snell & Wilmer, LLP/Las Vegas
                        Kim Gilbert Ebron
                        Joseph Y. Hong
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I947A    cep